Citation Nr: 0014218	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  93-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO)


THE ISSUES

1.  Whether a December 1976 RO decision, which denied the 
veteran's claims of entitlement to service connection for a 
bilateral knee disability and a psychiatric disorder, was 
clearly and unmistakably erroneous.

2.  Whether a February 1987 RO decision, which denied the 
veteran's application to reopen his service connection claims 
for a bilateral knee disability and a psychiatric disorder, 
was clearly and unmistakably erroneous.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral knee disability.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disability.

5.  Entitlement to service connection for residuals of a head 
injury, to include migraine headaches.

6.  Entitlement to service connection for residuals of a neck 
injury.

7.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to October 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1992 decision by the Columbia, South 
Carolina, Regional Office of the Department of Veterans 
Affairs which, inter alia, denied the veteran's claims for 
service connection for a low back disability and residuals of 
a head and neck injury, and which also denied his application 
to reopen his previously denied claims of service connection 
for a bilateral knee disability and a psychiatric disorder 
for failure to present new and material evidence.  

At a February 1996 VA Central Office (CO) hearing, the 
veteran raised the issues of clear and unmistakable error 
with regard to prior final RO decisions of December 1976 and 
February 1987, and presented testimony and contentions in 
support of this claim.  (These decisions had respectively 
denied his original claims of service connection for a 
bilateral knee disability and a psychiatric disorder, and 
then denied his first application to reopen the 
aforementioned claims.)  

In the course of the appellate period, the case was remanded 
by the Board in May 1996 and February 1998 for additional 
evidentiary and procedural development.  In addition to his 
appeal of the January 1992 RO decision, the veteran also 
perfected an appeal of a March 1998 decision, in which the RO 
had determined that there was no clear and unmistakable error 
with regard to the RO decisions of December 1976 and February 
1987.

At an August 1999 VA Central Office (CO) hearing, the veteran 
formally withdrew his appeal of RO decisions which denied his 
claims for service connection for a bilateral knee 
disability, a head injury, and a back disability, to the 
extent that he asserted that these were secondary to his 
service-connected tinnitus.  The Board Member who conducted 
this hearing was a different one from the one who presided 
over the February 1996 CO hearing.  However, relevant 
testimony addressing all the issues currently developed for 
appellate review had been presented at both CO hearings.  
Therefore, this decision will be signed by a panel of three 
Board Members, to include those two Board Members who took 
the veteran's testimony at the aforementioned hearings, 
pursuant to 38 U.S.C.A. §§ 7107, 7102 (West 1991 & Supp. 
1991); 38 C.F.R. §  20.707 (1999); VA Office of the Chairman, 
Board of Veterans' Appeals Memorandum No. 01-99-12 (March 26, 
1999).

The file indicates that at his August 1999 CO hearing, the 
veteran claimed entitlement to service connection for an eye 
disability as a residual of a head injury, and also 
entitlement to service connection for various orthopedic 
disabilities of his lower extremities which he claims are 
secondary to his bilateral knee disabilities.  As these 
issues have not been adjudicated, and in light of this 
decision of the Board to reopen the claim of service 
connection for a bilateral knee disability for de novo review 
on the merits, they are referred to the RO for appropriate 
action.

The issue pertaining to the back is included in the Remand 
decision below.


FINDINGS OF FACT

1.  By RO decision in December 1976, service connection for a 
bilateral knee disability and a psychiatric disability was 
denied.

2.  The veteran received written notice of the December 1976 
RO decision; however, he failed to file a timely appeal 
therefrom and that decision is final.

3.  A February 1987 RO decision addressed the veteran's 
application to reopen his claims of entitlement to service 
connection for a bilateral knee disability and a psychiatric 
disability, concluded that there was no new factual basis 
presented which warranted service connection for either 
claim, and determined that the prior December 1976 RO 
decision was final.

4.  The veteran received written notice of the February 1987 
RO decision; however, he failed to file a timely appeal 
therefrom and that decision is final.

5.  The veteran has not alleged that either the correct facts 
as they were known at the time of the December 1976 RO 
decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

6.  The veteran has not alleged that either the correct facts 
as they were known at the time of the February 1987 RO 
decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

7.  Evidence received since the February 1987 RO decision, 
with regard to the claim of entitlement to service connection 
for a bilateral knee disability, consists of oral testimony, 
assorted private and VA medical reports, medical records from 
the Charleston Naval Base and the U.S. Civil Service 
Commission, and a private medical statement dated in February 
1993 from Michael L. Coon, D.C., which has not been reviewed 
previously by VA.

8.  The evidence received since the February 1987 RO decision 
is not cumulative or redundant when viewed by itself or in 
connection with evidence previously assembled and is 
significant that it must be considered in fairly deciding the 
merits of the veteran's claim of service connection for a 
bilateral knee disability.

9.  The veteran has presented evidence of a plausible claim 
for service connection for a bilateral knee disability.

10.  Evidence received since the February 1987 RO decision, 
with regard to the claim of entitlement to service connection 
for a psychiatric disability, is cumulative or redundant and 
does not provide a basis to reopen this claim.

11.  The veteran was treated during active service for a 
traumatic head injury; he has submitted medical evidence of a 
plausible claim.

12.  Any migraine headaches now present are not related to 
the head injury in service; the veteran does not have 
residual disability resulting from a head injury in service.

13.  The veteran has not presented competent evidence of a 
plausible claim for service connection for residuals of a 
neck injury.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a viable claim with respect 
to whether the December 1976 RO decision denying his claims 
of entitlement to service connection for a bilateral knee 
disability and a psychiatric disability was clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a) (1999).

2.  The veteran has not submitted a viable claim with respect 
to whether the February 1987 RO decision denying his 
application to reopen his claims of entitlement to service 
connection for a bilateral knee disability and a psychiatric 
disability was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(a) (1999).

3.  The additional evidence received subsequent to the 
February 1987 decision denying the veteran's application to 
reopen his claim of service connection for a bilateral knee 
disability is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

4.   The claim for service connection for bilateral knee 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  No new and material evidence has been submitted since the 
February 1987 RO decision which held that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a psychiatric disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

6.  Chronic residuals of a head injury, to include migraine 
headaches, were not incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 
3.303, 3.310 (1999).

7.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for residuals of a neck injury.  
38 U.S.C.A. § 5107(a) (West 1991). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination on July 1974, clinical evaluation of his head, 
face and neck was normal.  No abnormalities were detected on 
examination of his spine, lower extremities and psychiatric 
system.  On his medical history report, he indicated that he 
had a "trick" or locked knee and reported that his knee 
would give way if he walked a distance of approximately 15 
miles.  However, he denied having any history of head injury, 
recurrent or severe headaches, recurrent back pain or a 
psychiatric disorder.  The physician who conducted the 
enlistment examination deemed the veteran to be medically 
qualified for military service.  In August 1974, he entered 
active duty.

Medical treatment reports show that in late January 1975, the 
veteran was treated for complaints of left knee and ankle 
pain after reportedly twisting both while performing a flip 
on a trampoline approximately 4 weeks earlier.  At the time, 
the veteran described his symptoms as stiffness of the left 
knee joint, with episodes of locking.  A physician noted that 
he had a past history of ligament strain and also an alleged 
history of cartilage damage.  Following physical evaluation, 
the impression of the physician was that the veteran had 
residual left knee sprain and possible collateral ligament 
strain.  The treatment course was to bind the knee with an 
Ace bandage and then re-examine him 2 weeks thereafter if his 
left knee symptoms remained bothersome.  

A March 1975 treatment report shows that the veteran 
complained of having problem involving instability of both 
his knees, in which they would give way when he climbed a 
ladder.  His other symptoms included aching pains when there 
were changes in the weather.  Examination of his knees was 
negative except for soft quadricep muscles and patellofemoral 
crepitus.  The diagnosis was chondromalacia.  

An April 1975 medical report shows that the veteran continued 
to complain of left knee pain and that "he mashed a pimple" 
two days earlier.  Examination of the superior medial region 
of his left knee revealed an inflamed, edematous area which 
was warm to the physician's touch.  The impression was 
cellulitis and he was prescribed a treatment course of 
antibiotics, bed rest, and application of moist heat to the 
affected area.  The records show that several days later, his 
infection was localized.  The veteran had reportedly opened 
the infected area with a pin, and the incision was enlarged 
by a physician and drained of a large amount of purulent 
discharge.  Subsequently, his cellulitis was noted in 
physician's treatment reports as responding well to 
treatment.  

A June 1975 medical report shows that the veteran complained 
of his knees giving out.  A history of chondromalacia was 
noted.  

A January 1976 treatment report shows that the veteran had 
sustained some physical trauma to his head after being struck 
by a pipe.
 
A May 1976 medical report shows that the veteran had been 
treated for complaints of left shoulder pain which were 
reportedly traumatic in nature and related to an accidental 
fall.  The records do not show that he reported sustaining 
any other injuries in this fall.  

A July 1976 medical report shows that the veteran had 
complained of left knee pain with a history of dislocation of 
his left knee two years earlier.  Physical examination of his 
left knee revealed a stable knee joint without effusion.  The 
impression was normal left knee examination.  Approximately 
two weeks afterwards, a medical report dated July 25, 1976, 
shows that he returned for treatment of knee pain and 
weakness of one year's duration.  Examination of both knees 
revealed that they were within normal limits, with no 
neurological deficits or muscular atrophy.  The impression 
was knee pain of unknown etiology.

An August 1976 medical report shows that the veteran reported 
to his naval vessel's sickbay in a depressed and apprehensive 
state.  The report shows that the veteran began crying during 
the treatment interview.  He reported to the examiner that he 
felt homicidal, and that previously he had experienced 
similar feelings in the past.  The veteran had apparently 
tried to handle his problems on his own in the past, but that 
at the time of his consultation, he stated that he was unable 
to cope with them any longer.  The veteran, whose duties 
aboard ship were as a boiler room technician, expressed 
anxiety over the condition of his duty station, which 
reportedly had several steam leaks and water leaks.  He 
stated that the quality of his work aboard ship had been 
deteriorating because of his personal fears that he might be 
injured at his duty station.  The veteran reported that he 
was having marital problems because he was unable to relax 
when not aboard ship, and that he struck his wife several 
times in the past and was afraid that he might cause her 
severe injury.  

A neuropsychiatric consultation request, dated in August 
1976, shows that the veteran had a prior history of being 
physically assaulted on two separate occasions since October 
1975.  The report indicates that the assaults involved his 
head.  The report also indicates that he had almost been 
assaulted in Greece.  According to the consultation request, 
he had steadily become increasingly anxious over the past 
months, culminating in the physical abuse of his wife.  The 
examiner observed that the veteran broke down twice as he 
related this history.  The provisional diagnosis was acute 
and chronic anxiety, with paranoid feelings and feelings of 
guilt.

A September 1976 medical board report shows that the veteran 
was initially admitted for psychiatric treatment at a service 
hospital with a diagnosis of schizophrenic reaction.  He 
presented at the time with complaints of increased 
nervousness, homicidal feelings, fear of leaks in his boiler 
room, and a history of sitting trances, meditating, and being 
unaware of his surroundings.  He also reported having a 
"vision" of killing someone, and that this had apparently 
begun a year earlier after he had been physically assaulted 
while on base and struck on his head with a pipe.  He also 
reported that he had been physically assaulted while on 
liberty in Greece.  Additional reported environmental 
stressors were learning upon his return from sea duty that 
there had been several break-in attempts at his home, and 
that his driver's license had been suspended for lack of 
proof that he was an insured driver.  He also reported that 
he was very angry with his wife, and that he almost slapped 
her but, instead, struck the wall.  

The September 1976 medical board examination report shows 
that the veteran was normal on general physical and 
neurological examination.  He was alert, oriented and 
sensorially clear on mental status examination.  His 
intelligence was normal, and he did not display signs of 
organic deterioration.  The examiner noted that after the 
veteran had been admitted to the psychiatric ward in August, 
he made a rapid adjustment to ward routine and displayed no 
signs of psychosis.  The medical board report shows that, 
following a period of observation, the staff 
neuropsychiatrists were in agreement that the veteran's 
proper diagnosis was emotionally unstable personality.  This 
personality disorder was deemed to be of such severity as to 
render him unfit for further military service, and he was 
recommended for separation.  At the time, he was deemed 
mentally competent to manage his own affairs and was not 
considered to be a menace to either himself or others, or to 
be more likely to become a public charge than prior to his 
enlistment.  In October 1976, he was honorably discharged 
from active duty. 

In November 1976, the veteran filed his original claim for 
service connection for a bilateral knee disorder and a 
psychiatric disorder (claimed by the veteran as a "nerve 
problem").  

In December 1976, the RO issued a decision which denied both 
of the above claims, based on the RO's review of the 
veteran's service medical records.  In this decision, the RO 
determined that his pre-induction physical examination 
revealed a history of knee instability, and that he 
complained of knee instability during service but was found 
to have completely normal knees on workup.  The decision 
concluded that his alleged bilateral knee problem was not 
found on the last examination of July 25, 1976.  With regard 
to his psychiatric claim, the RO determined that his service 
medical records showed only that he had a personality 
disorder, diagnosed as an emotionally unstable personality, 
which had pre-existed his entry into service, had not been 
aggravated by service, and was not a disability for which 
compensation could be paid under the law.  Notice of this 
adverse decision and of his appellate rights was sent to him 
via correspondence dated in December 1976.  

Correspondence received from the veteran after the above 
notice had been sent consisted of a second submission of a 
standard VA claims form for benefits.  The RO thereafter 
issued a decision dated in January 1977 which confirmed its 
prior denial of December 1976, and denied his application to 
reopen his claim on the basis that new and material evidence 
had not been submitted.  Notice of this adverse decision and 
of his appellate rights was sent to him via correspondence 
dated in January 1977.  No further response was received from 
him, and the decision became final.

In November 1986, the veteran applied to reopen his claims of 
service connection for a bilateral knee disability and a 
psychiatric disorder.  In support of his application, he 
submitted a collection of VA medical records, dated from 1981 
to 1986.  The pertinent reports show that in June 1984, he 
complained that his "nerves (were) acting up again" due to 
domestic problems, and he was assessed as having marital 
discord.  In the course of his counseling during the summer 
of 1984, he related a history of severe marriage problems, of 
having received psychiatric treatment during his period of 
active duty for his "deadly violent temper," and of being 
diagnosed as having paranoid schizophrenia.  He stated that 
that he was psychiatrically hospitalized in service because 
of a shipboard incident in which he reportedly tried to 
strike a supervisor who had been physically attacking him.  A 
VA examiner noted that he was a poor historian with regard to 
his in-service psychiatric treatment.  The records do not 
show a definitive Axis I psychiatric diagnosis until a July 
1986 treatment report presented a diagnosis of anxiety 
difficulties, for which he was prescribed Valium.  In 
November 1986, he was diagnosed with adjustment disorder with 
depressed mood which was associated with his changes in his 
life situation regarding his marital separation.  The records 
show that he received regular counseling for his marital 
problems throughout the period of 1984 to 1986.  

A December 1986 VA medical report shows that the veteran 
sought treatment for complaints of severe muscle spasm in his 
lower back and legs, which he reported having for the prior 
two to three weeks.  During treatment, he related a history 
of having fallen from a crane and injuring his lower back 
three years earlier and reported that he was seeking redress 
through litigation.  The diagnosis was low back strain.  An 
accompanying psychiatric consultation report, also dated in 
December 1986, shows that the veteran was counseled for a 
variable mood with considerable frustration which was related 
to issues regarding his child visitation rights.  The 
assessment was adjustment disorder with mixed emotional 
features.

The RO contemplated the aforementioned evidence and, in a 
February 1987 decision, denied the veteran's application to 
reopen his claims of service connection for a bilateral knee 
disability and a psychiatric disorder for failure to submit 
new and material evidence.  The veteran was provided notice 
of this adverse decision and his appellate rights in 
correspondence dated in March 1987.  No further response was 
received from him, and the decision became final.

In December 1987, the RO received notice from an officer of 
Disabled American Veterans, which was the veteran's 
representative at the time, indicating that the notice was to 
be regarded "as an informal claim for compensation and/or 
pension entitlement."  No details addressing specific claims 
were presented in this notice, and thereafter no subsequent 
and timely correspondence was received from Disabled American 
Veterans or the veteran which would perfect his informal 
claim.

Several years later, in September 1991, the veteran submitted 
a written statement in which he appointed power of attorney 
to The American Legion as his representative, and applied to 
reopen his claims of service connection, inter alia, for a 
bilateral knee disability and a psychiatric disorder.  In 
addition, he filed original claims for service connection for 
a back disability, and for residuals of head, neck and back 
injuries claimed to have been the result of physical beatings 
sustained during active duty.  In support of his claims, the 
veteran submitted the following evidence:

In letters dated in April 1985 and May 1985, the veteran's 
private physician, Dowse D. Rustin, M.D., reported to the 
Office of Workers' Compensation of the U.S. Department of 
Labor that he had treated the veteran in January 1984 for an 
injury of his left foot and back.  The letter indicated that 
there was pending litigation between the veteran and his 
employer at the time, the Charleston Naval Shipyard.  

Dr. Rustin reported that his X-rays of the veteran back 
revealed scoliosis of his lumbar and dorsal spine, but no 
evidence of acute or old bony injury.  The doctor also 
observed that the veteran's leg lengths were uneven, with his 
left leg being one inch longer than his right.  There was no 
apparent history of prior injury or infection of the left leg 
given to the physician which could explain this discrepancy.  
According to Dr. Rustin, the scoliosis observed was 
apparently secondary to the veteran's uneven leg lengths.  
Dr. Rustin also expressed his opinion that the veteran's back 
pain of April 1985 might not be related to his January 1984 
injury, but rather to his scoliosis and asymmetric leg 
lengths, or might be superimposed dorsal lumbar strain on his 
pre-existing condition.  However, Dr. Rustin stated that he 
knew of no way to ascertain this with certainty, nor could he 
distinctly separate the onset of the veteran's April 1985 
symptoms from the January 1984 injury, since according to the 
veteran, his symptoms had been in continuous existence since 
January 1984.

In a May 1985 letter, Dr. Rustin reported that he had treated 
the veteran for a re-injury of his back while working at his 
place of employment at a naval shipyard.  This letter shows 
that the veteran reportedly injured his back after two rolls 
of cable rolled off and struck him on his left hip and leg, 
shoving him off to the right.  According to Dr. Rustin, the 
veteran was not sponsored by workman's compensation.

Treatment reports from Alpha Neck and Back Care, dated from 
June 1990 to December 1991, show that the veteran received 
therapy for his complaints of recurrent low back pain.  A 
June 1990 therapist's note shows that he was of the opinion 
that the veteran's low back symptoms were secondary to 
postural imbalances.  Reports dated in July 1990 show that 
the veteran reportedly strained his low back after he fell 
forward while attempting to carry a 23 cubic foot freezer, 
and also that he complained of having persistent low back and 
thoracic pain secondary to having to operate a jackhammer at 
work.  A September 1990 report shows that the veteran 
reported discomfort over his right hip joint after straining 
it while playing golf.  In October 1990, he reported having 
low back pain after he slipped on a ladder and landed on his 
coccyx.  The therapist noted a slight bruise on the area of 
the veteran's L5-S1 vertebrae.  In December 1990, the veteran 
reported that he experienced headaches and pain in his neck 
and both shoulders after he dove into his bed and 
hyperextended his neck.  In January 1991, he reported that he 
hurt his low back while attempting to lift weights.

An April 1991 report from Alpha Neck and Back Care shows that 
the veteran was treated for his complaints of low back and 
right knee pain which, according to him, were the result of 
straining injuries sustained while umpiring a softball game.  
The right knee was painful and swollen, and the examining 
therapist believed that the veteran's symptoms were the 
result of a torn tendon of the gastrocnemius muscle group and 
mild strain of the medial collateral ligament.  Subsequently, 
the veteran appeared for treatment of left knee pain.  

A December 1991 Alpha Neck and Back Care report shows that 
the veteran was treated for complaints of low back discomfort 
and mild spasms.  He reportedly had been lying down under a 
tractor performing repair work when a tire blew out.  
According to him, he narrowly missed being trapped under the 
tractor, but had apparently strained his low back in the 
process.  In January 1992, he complained of aggravation of 
his thoracic and lumbar spine due to coughing as a result of 
a cold or a flu.  In this regard, a March 1992 report shows 
that he complained of headaches 

In a written statement in support of his claim, dated in 
August 1992, the veteran reported that during his period of 
active duty he had been subjected to physical and mental 
abuse by his shipmates as part of his unofficial initiations 
into naval service.  He stated that he presently experienced 
memory flashbacks of these traumatic episodes.  He noted that 
he had been given a diagnosis of paranoid schizophrenia 
during service.  He also reported that he had been beaten on 
his back and head with a pipe in October 1975, and that while 
on leave in Greece, he was robbed and badly beaten on his 
head and neck.  He also noted that he had been treated for 
his injuries "...at a hospital outside of Athens, Greece."    

The veteran reported that he had been employed by the 
Charleston Naval Shipyard since 1981, as a heavy mobile 
equipment mechanic.  He related a history of injury in 
January 1985, when he reportedly fell off of a crane and 
sustained a crushed heel, broken ankle, knee and spine 
injuries, and a neck injury.  He alleged that these injuries 
resulted in one leg becoming shorter than the other, and also 
in disabling residuals which impaired his back.  He contended 
that his fall was caused by his legs giving way, and that 
this was a direct result of knee injuries sustained in 
service.  It was his belief that all of his disabilities that 
came as a result of the injuries sustained in his accidental 
fall in 1985 were secondary to his bilateral knee problems.  
He thus asserted that he was entitled to service connection 
for not only his bilateral knee disorder, but also for all 
other disabilities sustained in his fall off of the crane.

In an October 1992 written statement, the veteran's 
chiropractor, Michael L. Coon, D.C., reported that he had 
been treating the veteran on an intermittent basis over the 
past three years for his complaints of low back and mid-
thoracic discomfort, with additional complaints of bilateral 
knee and foot pain.  Dr. Coon expressed his opinion that the 
veteran's back and foot problems were secondary to the 
initial injury which damaged the veteran's knees and caused 
him to walk with an altered gait.  Dr. Coon noted that the 
veteran's knees and lower back displayed some early 
degenerative osteoarthritic changes which were secondary to 
"wear and tear" of the joint surfaces.

A November 1992 private medical report from Steven C. 
Poletti, M.D., shows that the veteran was diagnosed by Dr. 
Poletti as having chronic low back strain with disc 
disruption of the lumbar spine due to an unspecified injury.

Private medical reports from Dr. Coon of Alpha Neck and Back 
Care, dated from 1990 to 1993, show that in January 1992 the 
veteran was treated for complaints of mid-thoracic, low back, 
and right hip pain, which he related to his job when he moved 
a motor while his body was in an awkward position.  Treatment 
reports dated in May and June 1992 show that the veteran 
complained of neck and low back discomfort which Dr. Coon 
related to his having to kneel and squat in forward leaning 
position while performing umpire duties for local baseball 
games.  Treatment reports dated in July 1992 show that the 
veteran was treated for low back discomfort which he related 
to his being in an standing position for extended periods of 
time while holding a spray gun to paint a surface.  In 
September 1992, the veteran was treated by Dr. Coon on 
referral of the Charleston Naval Shipyard secondary to a low 
back injury.  The veteran reportedly injured his low back 
because he was in a contorted, awkward position while working 
on some heavy equipment.  In January 1993, the reports show 
that the veteran complained of neck discomfort after he 
attempted to lift a jar from a high shelf while grocery 
shopping.

A private medical report from Dr. Poletti, dated in September 
1992, shows that the veteran was treated for complaints of 
recurrent low back pain.  Dr. Poletti reported that the 
veteran had originally been injured in a serious fall at the 
Naval Shipyard in 1984, in which he sustained an ankle and 
calcaneal fracture and severe axillial injuries of his neck 
and back.  He had reportedly lost about a year and a half of 
work, and upon returning to work he developed recurrent low 
back pain, for which he received chiropractic treatment from 
Dr. Coon.  Dr. Poletti commented that the veteran's past 
medical history was negative except for the aforementioned 
history.  The diagnosis was chronic low back strain, etiology 
undetermined.  Subsequent medical reports from Dr. Poletti, 
dated from October to December 1992, show that the veteran 
received further treatment for his low back complaints and 
had been diagnosed with disc bulging at L4-L5.

A private medical report from Dr. Poletti, dated in February 
1993, shows that the veteran was diagnosed with disc bulge at 
L4-L5.  

In a February 1993 written statement, Dr. Coon reported that 
the veteran's health history profile revealed that he 
sustained back and knee injuries during his military service, 
and that due to weakness in his knees, he sustained a 
secondary fall from a crane which caused additional injuries.  
The veteran now experienced intermittent difficulties with 
his spine and both of his knees.  

The file includes the transcript of a March 1993 RO hearing, 
in which the veteran presented oral testimony in support of 
his claims.  The veteran's relevant testimony is that he 
sustained a knee injury during military service when he 
performed a flip on a trampoline and twisted his knee.  He 
stated that ever since that time, he has experienced 
continuous knee pain and discomfort.  He also reported that 
he had cellulitis of his knee when a piece of wire from a 
wire bristle brush got embedded in his knee and became 
infected, causing a large boil to form.  The veteran 
testified that because he was so tall, he would repeatedly 
injure his knees while he was aboard ship during active 
service, because his knees always struck bulkheads and the 
edges of hatchways.  

The veteran reported that several years ago, post-service, 
while playing softball, he twisted the same knee which he 
injured in service.  According to the veteran's testimony, 
Dr. Coon treated his knee and prescribed an elastic knee 
brace.  The veteran stated that his current knee problems 
included bilateral knee pain and instability of both knee 
joints.  He reported that his job duties involved strenuous 
physical activity, which included having to climb up vertical 
crane ladders, without pause, to a height of 60 feet while 
simultaneously carrying a 60-pound toolbag.  He related a 
history of injury at his workplace, in which he fell from a 
crane, and he attributed this accidental fall to his knee 
problems during active service.

With regard to his claim for compensation for head injury 
residuals, the veteran testified that during active duty in 
October 1975, he was physically assaulted and robbed by two 
men, one of whom beat him across his face, head, neck and 
shoulders with a pipe.  The veteran reported that he 
sustained several lacerations, cuts, contusions and bruises 
on his neck, head, and forehead.  He reported was treated for 
one night at the Charleston Naval Medical Center, but was 
released for duty the next day because he was needed aboard 
his vessel for sea trials.  He stated that he was so injured 
that he was bedridden for an entire week.  The veteran stated 
that his wounds were not treated with stitches and that they 
had healed over well, with only minimal scarring, which he 
reported as "tissue scars."  He claimed that he now 
experienced migraine headaches as a result of this assault, 
along with episodes of blackouts.  In addition, he reported 
that he was being treated for migraine headaches by a 
physician who "seems to think that... the beatings caused a 
lot of the problems with my headaches."  

The veteran related during his hearing that he had been 
subjected to another physical assault during service while he 
was on liberty in Greece.  According to the veteran, he and 
some fellow sailors were attacked by four Greek men, who had 
beat him on his neck, shoulder, and face with logs and tree 
branches.  The veteran reported that he was treated for his 
injuries at a Greek hospital.  He now claimed that he 
experienced upsetting memory flashbacks of the incident.  

The veteran testified that he was employed by Charleston 
Naval Shipyard as a heavy construction equipment mechanic, 
and that his job duties involved repairing portable cranes.  
He reported that in 1984, while working on a crane, his knees 
buckled, he lost his balance, and slipped off the crane and 
fell from a height of 16 feet.  He stated that he sustained 
fractures of his heel bone and ankle, with injuries to his 
spine, neck, knee, and left leg as a result of the fall.  He 
claimed that his current back problems were also secondary to 
his knee disabilities incurred in service.  

The veteran testified that he had a nervous condition which 
did not exist prior to his entry into service, but which 
became manifest during service as a result of being physical 
assaulted, being subjected to mental abuse and a series of 
life-endangering pranks from a superior who did not like him, 
and being subjected to the mental stress of his shipboard 
duties in the boiler room of his vessel, which he indicated 
was a hazardous work area.  He also related that while he was 
in service, immediately prior to his psychiatric 
hospitalization, he had gotten into an altercation with his 
superior.  Both he and his superior had reportedly become so 
enraged with each other that they attempted to strike the 
other with heavy tools which both were wielding.  According 
to the veteran, he and his superior were prevented from doing 
so only by the timely intervention of their other crewmates.

The report of a private X-ray and MRI study of the veteran's 
lumbar spine, which was conducted in October 1992 at Bon 
Secours St. Francis Xavier Hospital, revealed the presence of 
mild thoracolumbar scoliosis, but otherwise normal findings 
and no significant abnormalities of his lumbar spine.

In a March 1993 statement, the veteran's private physician, 
Gregory M. Jones, M.D., reported that the veteran had a 
history of intermittent back pain of seven years duration.

Private medical records from Alpha Neck and Back Care, the 
Spine Health department of Bon Secours St. Francis Xavier 
Hospital (Bon Secours), and Carolina Spine Institute, which 
collectively cover the time period from 1992 to 1994, show 
that the veteran had a history of recurrent low back pain 
which had been attributed to a history of injury in 1984, 
when the veteran reportedly fell from a crane.  A more recent 
injury was also reported by the veteran in September 1992, in 
which he stated to a physician at Bon Secours that he worked 
as a heavy equipment mechanic and had injured his back while 
pulling on a wrench.  

Medical records from the Charleston Naval Hospital, dated 
from 1981 to 1991, show that on an August 1981 U.S. Civil 
Service Commission Certificate of Medical Examination, the 
veteran affirmed that he had no medical disorder or physical 
impairment which would interfere in any way with the full 
performance of the duties of a heavy mobile equipment 
mechanic.  Objective medical examination on that date shows 
that his extremities, head and back were clinically normal.  
His back and his neurological and mental health were 
characterized as normal. 

In a report of an August 1981 Charleston Naval Hospital 
medical history, the veteran reported that he was in fine 
health.  He denied having swollen and painful joints, 
frequent and severe headaches, dizziness or fainting spells, 
painful or "trick" shoulder, or recurrent back pain.  He 
admitted to having a history of head injury, "trick" or 
locked knee, and nervous trouble.  He reported that he had 
been treated for a nervous breakdown during service in August 
1976, and that he had been discharged from active duty for a 
mental disorder. 

The Charleston Naval Hospital medical reports show that in 
January 1984, the veteran sustained a work-related injury 
which resulted in a lateral sesamoid fracture of his left 
foot, a heel contusion and sprain of his Achilles tendon, and 
back strain.

On a June 1984 U.S. Civil Service Commission Certificate of 
Medical Examination, the veteran affirmed that he had no 
medical disorder or physical impairment which would interfere 
in any way with the full performance of the duties of a heavy 
mobile equipment mechanic apprentice.  Objective medical 
examination on that date shows that his extremities, head and 
back were clinically normal.  His back was characterized as 
being supple and without deformity on evaluation, and his 
neurological system and mental health were characterized as 
being physiologic, meaning normal and not pathologic.  

In September 1985, the veteran applied for worker's 
compensation for a lumbar sprain caused by a twisting injury 
he sustained while operating a high-pressure water hose.  

In May 1986, the veteran applied for worker's compensation 
for a left trapezius strain, a left shoulder strain, and a 
cervical strain which were reportedly the result of a work-
related injury.

A July 1986 mental hygiene clinic report shows that the 
veteran had been diagnosed with anxiety difficulties.

A November 1986 psychiatric clinic report shows that the 
veteran had been diagnosed with adjustment disorder with 
depressed mood which had been related to his concerns 
regarding his separation from his wife, his finances, and his 
relationship with his daughter.

A December 1986 psychiatric clinic report shows that the 
veteran had been diagnosed with adjustment disorder with 
mixed emotional features.  He also complained of 
intensification of his chronic back and leg pain. 

In August 1987, the veteran applied for worker's compensation 
for a contusion of his thoracolumbar spine which was 
sustained while he was performing his job.  

On a September 1987 U.S. Civil Service Commission Certificate 
of Medical Examination, the veteran affirmed that he had no 
medical disorder or physical impairment which would interfere 
in any way with the full performance of the duties of a heavy 
mobile equipment mechanic.  Objective medical examination on 
that date shows that his extremities, head and back were 
clinically normal.  His back and his neurological and mental 
health were characterized as normal.  The medical examiner 
determined that the veteran had no limiting conditions for 
his job, and that he had an interval history which was 
significant for a back injury.

The Charleston Naval Hospital medical reports show that the 
veteran continued to experience intermittent flare-ups of 
back symptoms during the time period covered by these 
records, including a January 1989 report which shows that he 
complained of having migraine headaches for the past six 
months, in addition to back pain, which he attributed to his 
January 1984 injury.

On a June 1989 U.S. Civil Service Commission Certificate of 
Medical Examination, the veteran affirmed that he had no 
medical disorder or physical impairment which would interfere 
in any way with the full performance of the duties of a heavy 
mobile equipment mechanic.  Objective medical examination on 
that date shows that his extremities, head and back were 
clinically normal.  His back was characterized as being 
supple and without deformity on evaluation, and his 
neurological system and mental health were characterized as 
being physiologic, meaning normal and not pathologic.  The 
medical examiner determined that the veteran had no limiting 
conditions for his job, and that he had no significant 
interval history.    

Medical reports from Charleston Naval Hospital show that the 
veteran injured his back, neck, right hip, left shoulder, and 
right wrist from an accidental fall in a work-related injury 
in July 1989.  The assessment was multiple soft tissue 
injuries.

The report of a March 1991 Charleston Naval Hospital physical 
examination shows that the veteran was normal on clinical 
evaluation of his head, face, neck, upper extremities, lower 
extremities, and spine.  He was also normal on examination of 
his neurological and psychiatric system.  On his medical 
history, he reported that he had swollen and painful joints, 
frequent and severe headaches, a history of head injury, 
recurrent back pain, and nervous trouble.  He reported that 
he had been treated for a nervous breakdown during service in 
August 1976.  However, he denied having a history of a trick 
or locked knee.

In October 1991, the veteran applied for worker's 
compensation for muscle strain of his upper back and 
tightness and pain of his shoulders, which reportedly had 
been incurred while pushing open a door in preparation for a 
fire drill at his workplace.

The transcript of a February 1996 CO hearing shows that the 
presiding Board Member identified the issues on appeal to be, 
inter alia, new and material evidence to reopen claims of 
service connection for a bilateral knee disability and a 
psychiatric disorder, and entitlement to service connection 
for residuals of injury to the head, neck and back (including 
as secondary to the bilateral knee disability).  In addition 
to these issues, the veteran expressed his intent to raise 
the issues of clear and unmistakable error (CUE) with the RO 
decisions of December 1976 and February 1987.  

With regard to the CUE claims, the veteran, via his 
representative, stated that the report of his pre-induction 
physical examination only shows that the veteran had answered 
"yes" to having a "trick" or locked knee in his medical 
history questionnaire, and that the medical examiner 
commented that an unspecified single knee gave way if the 
veteran ran a distance of about 15 miles.  He contended that 
the presumption of soundness was not rebutted by this 
evidence and that the December 1976 RO decision was erroneous 
in determining that his pre-induction physical examination 
revealed a history of knee instability.  The representative 
also called attention to the December 1976 decision's 
referral to a medical examination conducted on July 25, 1976, 
and contended that this was an error as the "medical 
examination" was actually a treatment note and that the 
veteran had never been provided with a discharge examination.  
The veteran's assertion was that the December 1976 RO 
decision had erroneously misinterpreted the evidence.

Regarding the February 1987 RO decision, the veteran 
contended that there was CUE with this decision on the basis 
that the RO in 1987 committed the same errors as it did in 
1976, in referring again to the veteran's entrance 
examination as showing a history of bilateral knee 
instability prior to service.  The veteran's argument was 
that there was no such history of bilateral knee instability 
shown on this examination, and that the RO perpetuated its 
1976 error in its 1987 decision. 

At the hearing, the veteran testified, essentially, that he 
had no chronic knee problems prior to his entry into service.  
With regard to the statements in his pre-induction medical 
history report, he reported that the medical examiner asked 
him if his knee ever gave out on him, and that his reply was 
that his knee once gave out on him after he ran on it for 15 
miles while trying out for his track team.  He stated that 
this had only occurred one time.  Thereafter, he had no 
further knee problems until he twisted his knee during active 
duty while using a trampoline.  The veteran reported that he 
later developed a chronic bilateral knee disability in 
service which has continued to the present day.  He contended 
that this bilateral knee disability was the cause of his 
accidental fall in 1984, while as an employee at the 
Charleston Naval Shipyard, which resulted in his current back 
problems.  

The veteran reported that he had not been given a separation 
physical examination when he left service, though he was 
provided with a psychiatric evaluation which, according to 
him, originally diagnosed him with paranoid schizophrenia and 
was subsequently changed to emotionally unstable personality.  
He stated that in 1984, he began receiving psychiatric 
counseling at VA for what was eventually diagnosed as 
emotional anxiety attacks and depression related to his 
marital difficulties.  

At the hearing, the veteran reiterated his account of having 
been assaulted and robbed at Charleston Navy Shipyard in 
January 1976.  He also reiterated his account of having been 
physically assaulted by several Greek nationals while on 
liberty in Greece in March or April 1976, and then thereafter 
being briefly detained in a Greek jail, treated in a Greek 
hospital, and then returned to his ship.  The veteran 
identified the vessel he was serving aboard as the U.S.S. 
Bordelon, which had been deployed to the Mediterranean during 
the time of the incident.  The veteran contended that he now 
had disabling residuals related to injuries sustained to his 
head and neck as a result of these assaults, which included 
chronic headaches and visual problems.  He also contended 
that the assaults had caused him to undergo a marked 
personality change, from a calm, easy-going person into one 
who quickly became violently angry.  He denied ever having 
been diagnosed or treated for psychiatric problems prior to 
his entry into active duty.

In a May 1996 remand, the Board ordered the RO to contact the 
U.S. Naval Historical Research Center and request copies of 
any relevant military records, to include ship deck logs, or 
ship documents from the U.S.S. Bordelon (DD-881), which 
pertained to the veteran's involvement with authorities and 
medical care institutions in Greece in March or April 1976.  
The U.S. Naval Historical Research Center responded to the 
RO's request in a March 1998 letter, in which it informed the 
RO that the incident related by the veteran would not be the 
kind of information which would have been noted in the 
Bordelon's deck logs.

In a March 1996 statement from Robert E. Erwin, M.D., of 
Alpha Care, the physician reported that he had examined the 
veteran on that date.  Dr. Erwin noted that the veteran had a 
medical history of low back pain and headaches for 20 years, 
and that according to the veteran, he had suffered blunt head 
trauma without loss of consciousness in March 1976 while 
stationed in Greece.  He denied having any history of 
headaches prior to this incident.  Since that time, he 
complained of having severe migraine-type headaches 
associated with visual scotoma, blurring and photophobia, but 
he denied having any other neurological complaints.  Dr. 
Erwin's examination produced a diagnosis of migraine headache 
and a middle-aged white male with history of closed head 
injury.  In his discussion, Dr. Erwin expressed his opinion 
that it was within reasonable medical certainty that the 
veteran's migraine headaches were post-traumatic in origin, 
given his compelling history of being non-migraine prior to 
his injury.   

The transcript of an August 1999 CO hearing shows that the 
presiding Board Member identified the issues on appeal to be 
new and material evidence to reopen claims of service 
connection for a bilateral knee disability and a psychiatric 
disorder; entitlement to service connection for residuals of 
injury to the head, neck and back (including as secondary to 
the bilateral knee disability); and CUE with the RO decisions 
of December 1976 and February 1987.

At the August 1999 CO hearing, the veteran presented 
testimony which was essentially identical to that which was 
given in the prior RO hearing in March 1993, and the CO 
hearing of February 1996.  Specifically, he testified that he 
injured his knee on a trampoline during service, that he was 
treated for an infected abscess of his knee after a fragment 
of a wire brush had become imbedded in his soft tissues, that 
he injured his knees from repeatedly hitting them against the 
edges of hatchways aboard ship, and that he had continuous 
knee problems since military service which caused him to fall 
in a worksite accident in 1984.  The veteran attributed his 
back disorder from the fall as secondary to the knee 
problems.

The veteran also testified that while he was on liberty in 
Greece during active service, he and several friends had went 
out and got drunk and afterwards, while en route to their 
ship, had been attacked and physically assaulted by several 
Greek nationals.  The veteran reported that his assailants 
had beaten him with logs about his head, face and neck.  He 
stated that he now had compressed discs in his cervical 
spine, chronic migraines, and vision problems which 
necessitated frequent upgrades of his eyeglass prescription 
as a result of this incident.  

With regard to the incident in Greece, the veteran stated 
that he could not explain why this episode was not mentioned 
in his ship's logs.  He stated that he had been informed that 
because of his fight with the Greek citizens, he had caused 
an international disturbance in Greece and that because of 
it, the United States and Greece "were never going to 
combine again."  He reported that a four-way conversation 
had ensued among the President of the United States, a U.S. 
Navy admiral, the captain of the veteran's vessel, and the 
President of Greece regarding the incident.  During the 
course of investigating the matter, it was learned that the 
veteran's assailants were Greek escaped convicts from Athens, 
and that the convicts were recaptured because of the 
incident.  The veteran reported that because of this, he was 
supposed to have been given a letter of commendation and a 
medal "for defending the United States' name and honor in a 
foreign country." 

With regard to the veteran's application to reopen his claim 
for service connection for a psychiatric disorder, the 
veteran reported that while serving aboard ship during active 
duty, his immediate superiors did not take a liking to him 
and subjected him to physical and mental abuse which made him 
fear for his life and physical safety.  He related that he 
had been forced by them to perform hazardous work in the 
boiler room of his vessel, and that his superiors had 
colluded with other crewmates to make him the object of life-
threatening pranks.  However, at the time of this hearing he 
stated that he did not have a current psychiatric diagnosis.  
He described his problem as being "bad nerves" and "an 
anger control problem," but he reported that his doctors had 
not given a specific psychiatric diagnosis.  He further 
testified that he had not been assigned any diagnosis 
indicative of schizophrenia or a psychosis since his period 
of active duty.

II.  Analyses

(a.)  Whether a December 1976 RO decision, which 
denied the veteran's claims of entitlement to 
service connection for a bilateral knee disability 
and a psychiatric disorder, and a February 1987 RO 
decision, which denied the veteran's application 
to reopen these claims, were clearly and 
unmistakably erroneous.

In Damrel v. Brown, 6 Vet. App. 242 (1994) the Court 
synthesized the case law on the proper test to determine if 
there is clear and unmistakable error (CUE), as previously 
set forth in Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  In Damrel the Court held that for there to be CUE 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question."  Damrel, at 245.

Moreover, in view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
(West 1991) can never be applicable in a claim of CUE.  CUE 
either exists undebatably or there is no CUE within the 
meaning of 38 C.F.R. § 3.105(a) (1999).  Russell v. Principi, 
3 Vet. App. 310, 314 (1992).

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers it compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "To warrant review 
by the Board, a claim of [CUE] must be raised with 
specificity regarding when and how [CUE] occurred."  McIntosh 
v. Brown, 4 Vet. App. 553, 561 (1993).  "[S]imply to claim 
CUE on the basis that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE."  Fugo, at 44.  "It must be 
remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo, 
at 44.

The RO, in the December 1976 RO decision which is the subject 
of the veteran's challenge, denied his claim for service 
connection for a bilateral knee disability, based on its 
review of his service medical records.  In this decision, the 
RO determined that the veteran's pre-induction physical 
examination indicated a history of knee instability.  
However, while the veteran complained of knee instability 
during service, no disability was found.  The RO concluded 
that his alleged bilateral knee problem was not found on the 
last examination of July 25, 1976.  In this same rating 
action, the RO denied the issue of service connection for a 
psychiatric disability.  The RO determined that the veteran's 
service medical records showed only that he had a final 
diagnosis of a personality disorder, shown to be a 
emotionally unstable personality, which had pre-existed his 
entry into service, had not been aggravated by service, and 
was not a disability for which compensation could be paid 
under the law.

The veteran has asserted CUE on the basis of an alleged error 
or failure on the part of the VA Regional Office in December 
1976 to properly adjudicate these claims.  Specifically, he 
claims that the RO misapplied the presumption of soundness in 
adjudicating the claims pertaining to the knees.  However, 
the contested decision did not hinge on the presumption of 
soundness.  Rather, it was determined that the veteran did 
not have a knee disability.  In short, the RO never concluded 
that the veteran was not entitled to the presumption of 
soundness.  As such, the argument pertaining to the 
presumption of soundness is without merit.  Likewise, the 
veteran's assertion that the RO misidentified the July 25, 
1976 treatment report (which shows no chronic knee diagnosis) 
as a final examination has been noted.  Even if the 
examination were misclassified, the results of the decision 
would not have been manifestly different but for any such 
error.  The evidence at that time showed no documentation of 
a chronic knee disability.

With regard to the psychiatric disability, it has been argued 
that the RO did did not give sufficient weight to the initial 
psychiatric diagnosis of schizophrenic reaction and the 
extenuating circumstances surrounding the veteran's problems 
with his shipmates in service, this, in essence, is a claim 
that the VA improperly weighed or evaluated the evidence.  
Simply to claim CUE on this basis does not give rise to the 
stringent definition of CUE.  See Fugo.  Similarly, there was 
no clear and unmistakable error in the RO's denial of service 
connection for a psychiatric disorder.  The veteran's service 
medical records show that he was medically discharged from 
active duty with a final diagnosis of a personality disorder 
which the laws and regulations, as they were extant at the 
time of the 1976 decision, did not allow compensation to be 
paid for personality disorders.  (See 38 C.F.R. §  3.303(c) 
(1976).)  The RO correctly applied the law and regulations in 
arriving at its conclusions, and there is no demonstrated 
error on the part of the RO.

With regard to the veteran's contention that the February 
1987 RO decision was clearly and unmistakably erroneous, the 
Board finds that this decision correctly found the prior 
decision of December 1976 to be final with regard to the 
denial of service connection for a bilateral knee disability 
and a psychiatric disorder.  The veteran had been given 
notice of the adverse decision in December 1976 and 
thereafter failed to file a timely appeal of the decision.  
To the extent that the veteran contends that there was CUE 
with the RO's assessment, in February 1987, of the evidence 
submitted in 1986 and 1987 as a basis to reopen these claims, 
this, too, is a claim that the VA improperly weighed or 
evaluated the evidence.  See Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  "[S]imply to claim CUE on the basis that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Fugo, at 44.  "It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger."  Thus, the Board finds that there was no 
clear and unmistakable error in the RO decisions of December 
1976 and February 1987.  

(b.)  Whether new and material evidence has been 
submitted to reopen previously denied claims of 
entitlement to service connection for a bilateral 
knee disability.

Service connection for a bilateral knee disability was denied 
previously by the RO in a December 1976 RO decision, which 
was not timely appealed by the veteran following 
notification.  Thereafter, his application to reopen his 
claim was denied in a February 1987 RO decision.  This, too, 
was not timely appealed by the veteran following 
notification.  Under such circumstances, the decisions of the 
RO are final, with the exception that the appellant may later 
reopen his claim for a de novo review of the claim on the 
merits if new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 1991).  Therefore, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  38 C.F.R. 
§ 3.156(a) defines new and material evidence as evidence 
which had not been previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The U.S. Court of Appeals for Veterans Claims (Court), in the 
cases of Winters v. West, 12 Vet. App. 203 (1999), and Elkins 
v. West, 12 Vet. App. 209 (1999), has prescribed a three-step 
process for reopening claims that would make Board decisions 
consistent with the Federal Circuit's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The three-step process 
prescribed by the Court is as follows:  

(1)  there must be a determination of whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); 

(2)  if new and material evidence has been presented, 
immediately upon reopening it must be determined whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); 

(3)  if the claim is well grounded, the case may be evaluated 
on the merits after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  

The evidence to be considered must include all the evidence 
received since the last final denial on the merits of the 
claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  For purposes 
of making such a determination, the credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

The final RO decision of December 1976 denied the veteran's 
claim of service connection for bilateral knee disability 
based on the veteran's service medical records which, while 
showing treatment during service for complaints pertaining to 
both knees, also showed that his knees were normal during 
treatment on July 25, 1976.  The final RO decision of 
February 1987 denied his application to reopen this claim, 
finding that his submission of a VA medical report, dated in 
December 1986, which discussed treatment for muscle spasm of 
his lower back and legs did not provide a basis to reopen his 
previously denied claim.  

Evidence submitted since the time of the February 1987 RO 
decision consists of various VA and private medical reports 
covering the period from 1981 to 1996, various written 
statements from the veteran in support of his claim, and his 
oral testimony as presented at a March 1993 RO hearing, a 
February 1996 CO hearing, and an August 1999 CO hearing.  
These show that the veteran had been treated on several 
occasions during that period for recurrent knee complaints.  
The most significant of these records, however, is the 
written statement of February 1993 from the veteran's private 
chiropractor, Michel L. Coon, D.C.  In this statement, Dr. 
Coon reported that the veteran's health history profile 
revealed that he sustained back and knee injuries during his 
military service, and that due to weakness in his knees, he 
sustained a secondary fall from a crane which caused 
additional injuries.  The veteran now experienced 
intermittent difficulties with his spine and both of his 
knees.  This individual went on to indicate that the 
veteran's past injuries had caused scar formation, 
predisposing the veteran to further injuries.  This evidence 
satisfies the test for newness as it has not been considered 
previously by VA, and it is material as it addresses the 
specific disability at issue.  In effect, the chiropractor 
appears to conclude that the current knee disabilities arose 
because of injuries in service.  As such, the claim is 
reopened.  Winters, supra; Elkins, supra.  

The next part of the test is to determine whether or not the 
reopened claim of service connection for a bilateral knee 
disorder is also well-grounded.  In Justus v. Principi, 3 
Vet. App. 510, 513 (1992), the U.S. Court of Appeals for 
Veterans Claims (Court) held that, for purposes of 
determining if a claim is well grounded, the truth of the lay 
(or medical) history is presumed credible and can be rejected 
only if the facts are outside the scope of the teller's 
competence or inherently false.  A review of Dr. Coon's 
February 1993 statement shows that, in his capacity as a 
professional chiropractor, he has inferred a relationship 
between the veteran's current knee problems and his period of 
active duty.  Therefore, the veteran's reopened claim of 
service connection for a bilateral knee disorder is well-
grounded.  This claim may now be reviewed, de novo, and the 
reopened claim will be remanded to the RO for adjudication, 
in the first instance, of this issue on the merits.  This 
must be done to avoid prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

(c.)  Whether new and material evidence has been 
submitted to reopen previously denied claims of 
entitlement to service connection for a 
psychiatric disability.

Service connection for a psychiatric disability was denied 
previously by the RO in an December 1976 RO decision, which 
was not timely appealed by the veteran following 
notification.  Thereafter, his application to reopen his 
claim was denied in a February 1987 RO decision.  Under such 
circumstances, the decisions of the RO are final, with the 
exception that the appellant may later reopen his claim for a 
de novo review of the claim on the merits if new and material 
evidence is submitted.  38 U.S.C.A. § 5108.  As discussed in 
the prior paragraphs, in order for the veteran to reopen his 
service connection claim with regard to the psychiatric 
issue, he must submit evidence not previously reviewed by VA 
in the prior final decisions of December 1976 and February 
1987 which satisfies the tests for newness and materiality as 
prescribed by the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), and the Court in Winters v. West, 12 
Vet. App. 203 (1999), and Elkins v. West, 12 Vet. App. 209 
(1999).  

The final RO decision of December 1976 denied the veteran's 
claim of service connection for a psychiatric disorder based 
on the veteran's service medical records, which show that he 
was discharged from active duty for a definitive diagnosis of 
an emotionally unstable personality.  While his service 
medical records note that he has a personality disorder, 
these are specifically excluded as diseases or injuries 
within the meaning of applicable legislation providing for 
compensation benefits (See 38 C.F.R. § 3.303(c) (1999).  
Thus, any claim for service connection for a personality 
disorder would fail based on the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As to his psychiatric disability, the final RO decision of 
February 1987 denied the veteran's application to reopen this 
claim for failure to present new and material evidence.  The 
evidence considered at that time included VA medical reports 
dated from 1981 to 1986, which show that in 1986, while 
undergoing counseling during a period of marital strain, he 
was diagnosed with anxiety and adjustment disorder with mixed 
emotional features.  However, these reports did not present 
any medical opinion which associated these psychiatric 
diagnoses with his period of military service.  

Evidence submitted by the veteran since the time of the final 
February 1987 RO decision consists of the oral testimony he 
presented at three separate hearings, various private and VA 
medical reports, and medical records from Charleston Naval 
Hospital and the U.S. Civil Service Commission which, 
collectively, cover the period from 1981 to 1999.  The 
transcripts of veteran's hearings show that he reported a 
history of having been a victim of multiple physical assaults 
and of being subjected to physical and mental abuse during 
active duty.  The veteran contended that his marital problems 
and his current psychiatric diagnoses were related to his 
military experiences, and also that greater emphasis should 
have been given to his initial service diagnosis of a 
schizophrenic reaction, rather than the final, definitive 
diagnosis of a personality disorder (shown as emotionally 
unstable personality).  

The medical records include reports dated in 1986 which show 
diagnoses of anxiety and adjustment disorder with mixed 
emotional features during a period when the veteran was 
having problems with his marriage.  However, these reports 
are not new and material to the issue on appeal as they are 
essentially duplicative of the reports previously reviewed by 
the RO in its February 1987 decision.  Apart from these 
records, there were no other medical records submitted which 
show a diagnosis or treatment for a chronic psychiatric 
disorder, or an opinion from competent medical authority 
linking any post-service psychiatric diagnoses to active 
duty.  It is noted that the U.S. Civil Service Commission 
medical reports show that his mental health was normal on 
examination in June 1984, September 1987, June 1989, and in 
March 1991.  (The March 1991 examination report noted that 
the veteran reported a history of a nervous breakdown during 
service, in 1976.  However, he was shown to be 
psychiatrically normal on clinical evaluation.)

The medical records and oral testimony submitted after 
February 1987 are not new and material to the veteran's claim 
of service connection for a psychiatric disorder, within the 
meaning of 38 C.F.R. § 3.156(a) because, like the evidence 
previously considered by the RO in its prior final decision 
of December 1976, these records and the hearing transcripts 
do not establish a link between any psychiatric disorder now 
present and the veteran's military service, apart from the 
veteran's unsubstantiated and uncorroborated allegations.  
The post-February 1987 medical and testimonial evidence is 
therefore cumulative.  As the veteran has failed to present 
new and material evidence in satisfaction of the first step 
of the three-step process prescribed by the Court in Winters 
and Elkins, his claim of service connection a psychiatric 
disorder may not be reopened.  His appeal of the January 1992 
RO decision is therefore denied.

(d.)  Entitlement to service connection for 
residuals of a head injury.

The veteran claims entitlement to service connection for 
residuals of a head injury.  The service medical records 
indicate that he had been physically attacked and struck on 
the head with a pipe, and the current medical evidence shows 
treatment for migraine headaches which were linked to this 
prior history.  In this regard, R.E. Erwin, M.D. opined that 
it was within reasonable medical certainty that the veteran's 
migraine headaches were post-traumatic in origin, given his 
compelling history of being non-migraine prior to his injury.  
As such, his claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible.  Review of the record shows that all 
relevant evidence has been properly developed, and that no 
further assistance is required to comply with VA's duty to 
assist.  Id.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (1999).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(1999)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any showing of a head injury during service 
will permit service connection for a neurological disability, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

The veteran's service medical records show that his head and 
neurological system was normal on pre-induction examination 
in July 1974, and that he denied having any history of 
recurrent or severe headaches.  Thereafter, a notation in a 
January 1976 treatment report shows that he had been struck 
on the head with a pipe.  During his in-service psychiatric 
hospitalization in August 1976, he related a history of 
having been struck on the head in two separate occasions 
during fights.  However, he was normal on neurological and 
physical examination in September 1976, and no chronic 
residuals of a head injury were shown in the psychiatric 
hospitalization reports at the time of his medical discharge 
from active duty.

In a March 1996 statement, the veteran's private physician, 
Robert E. Erwin, M.D., reported that he had been treating the 
veteran for a history which included chronic headaches of 20 
years' duration (i.e., since 1976).  Dr. Erwin noted that the 
veteran reported having sustained a traumatic head injury in 
a fight which had occurred during military service, and that 
he denied having any history of headaches prior to this 
incident.  Dr. Erwin diagnosed the veteran with migraine 
headache and a history of closed head injury, and expressed 
his opinion that it was within reasonable medical certainty 
that the veteran's migraine headaches were post-traumatic in 
origin, given his compelling history of being non-migraine 
prior to his injury.

The service medical records show that on at least one 
occasion during service, the veteran had evidently struck on 
the head with a pipe.  This entry, though lacking in further 
detail, seems to corroborate his testimony of having been 
attacked and beaten with a pipe during service.  Dr. Erwin's 
current diagnosis of migraine headaches was based on the 
veteran's reported history of a traumatic head injury in 
service followed by severe migraine type headaches associated 
with visual changes of scotoma, blurring and photophobia.  
The veteran noted the attacks, while occurring infrequently, 
could last as much as two to three days and could be quite 
debilitating.  

A review of the records does not demonstrate the presence of 
migraine headaches with characteristic visual changes of 
scotoma, blurring and photophobia following the inservice 
injury.  There are no complaints of headaches following the 
veteran's in-service injury or at any time during the 
remainder of his service.  While he made claims for service 
connection for various disabilities in his original claim, 
there was no mention of headaches.  Significantly, despite 
records of medical evaluations postservice, there is no 
evidence of complaints of headaches for many years 
postservice.  While the veteran stated that his headaches 
would debilitate him for several days, he apparently did not 
seek medical treatment for this complaint for at least 10 
years postservice.  After service, the veteran worked as a 
civilian employee at a Naval Shipyard which required a lot of 
climbing.  Medical examinations in connection with fitness 
for his job in 1981, 1984 and 1987 make no mention of 
migraine headaches.  Headaches were mentioned at an 
examination in 1991.  The doctor noted that the headaches 
described were tension headaches and not considered 
disabling.  At the time of that examination, the veteran 
reported that he hit his head five years previously during an 
accident.  While there was no loss of consciousness, he did 
faint when he stood up.  It was felt that he had had a mild 
concussion at that time.  

In summary, Dr. Erwin who noted that the veteran had migraine 
headaches attributable to a service injury based his opinion 
on an inaccurate factual history provided by the veteran.  
The evidence discussed above simply does not support the 
veteran's assertion to the physician that he had symptoms of 
migraine since his service accident.  The physician was also 
unaware of a post service mild concussion sustained by the 
veteran.  Hence, it is apparent that this examiner reached a 
conclusion based upon an inaccurate history provided by the 
veteran himself.  As the Board is not bound to accept medical 
opinions which are based on history supplied by the veteran 
where that history is unsupported by the medical evidence, 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993); Guimond v. Brown, 6 Vet. App. 69 (1993), the Board 
finds that the opinion from Dr. Erwin has no probative value 
as to the question of whether any current migraines are 
attributable to a head injury in service.  As such, the 
veteran's claim must be denied.

(e.)  Entitlement to service connection for 
residuals of a neck injury.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The issue before the Board is whether the appellant 
has presented evidence of a well-grounded claim of service 
connection for residuals of a neck injury.  If not, the 
appeal must fail, because the Board has no jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.

In the present case, the veteran essentially maintains that 
he should be granted service connection for residuals of a 
neck injury, which he claims to have been incurred or to be 
otherwise attributable to his period of active service.  The 
service medical records show normal head, face, and neck on 
pre-enlistment examination in July 1974.  Thereafter, all 
medical findings throughout his period of service show no 
findings, diagnosis or treatment pertaining to a neck or 
cervical spine problem. 

The post-service medical records do not show that the veteran 
had received any treatment for neck complaints until many 
years postservice.  Significantly, in December 1990, he was 
treated for neck pain after he hyperextended his neck while 
diving into his bed.  Thereafter, the medical records show 
that he was treated on several occasions for neck complaints 
which were related to straining injuries from his 
participation in athletic or work-related activities, and 
also one incident in which he reportedly strained his neck 
while lifting a jar from a high supermarket shelf.  The 
report of a March 1991 Charleston Naval Hospital physical 
examination shows that clinical evaluation of the veteran's 
neck yielded normal findings.  All the objective medical 
evidence associated with the file does not show a nexus 
between any current neck or cervical diagnoses and the 
veteran's period of active service.  For a service connection 
claim to be deemed plausible, there must be competent medical 
evidence of both a current disability and competent medical 
evidence of a causal relationship between that current 
disability and service.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The veteran's own uncorroborated assertions of a 
neck injury during service, which he relates to his 
involvement in several fights during active duty, are 
insufficient to well ground his claim.  In this regard, the 
service medical records show treatment only for a traumatic 
injury from being struck on his head.  There is no indication 
that he sustained a traumatic neck injury during active duty.  
Thus, his claim for service connection for residuals of a 
neck injury is not well grounded and must be denied.


ORDER

The veteran's appeal that the December 1976 RO decision, 
which denied his claims of entitlement to service connection 
for a bilateral knee disability and a psychiatric disability, 
was clearly and unmistakably erroneous, is denied.

The veteran's appeal that the February 1987 RO decision, 
which denied his application to reopen his claims of 
entitlement to service connection for a bilateral knee 
disability and a psychiatric disability, was clearly and 
unmistakably erroneous, is denied.

To the extent that the veteran has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a bilateral knee disability and that the claim 
is well grounded, the appeal is granted.

The application to reopen a claim for service connection for 
a psychiatric disability is denied.

Service connection for residuals of a head injury, to include 
migraine headaches, is denied.

The claim of service connection for residuals of a neck 
injury is not well grounded; the appeal of this issue is 
therefore denied.


REMAND

As previously discussed, the Board has reopened the veteran's 
claim of entitlement to service connection for a bilateral 
knee disability.  In the interests of avoiding prejudice to 
the veteran with regards to this issue, and to preserve his 
appellate due process rights, this reopened claim must be now 
be remanded to the RO so that it may be addressed on the 
merits in the first instance, with consideration on the 
merits of the new evidence received since the RO's February 
1987 decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In his February 1993 statement, Dr. Coon indicated that there 
existed a causal link between the veteran's current back 
disability to his knee disabilities, which, in turn, were 
linked to his military service.  In view of this, an 
allowance of the knee claim may permit a grant on a secondary 
basis of the veteran's claim of service connection for a back 
disability.  As the remanded knee issue may have a direct 
impact on the outcome of the back disability claim, the two 
matters are inextricably intertwined.  The back claim is 
therefore held in abeyance pending resolution of the knee 
claim.  See Rykhus v. Brown, 6 Vet. App. 354 (1993).  

The veteran should be provided with a VA orthopedic 
examination of his knees and spine so that clear diagnoses of 
the current disability or disabilities affecting these areas 
may be obtained.  The examiner should also review the 
veteran's claims folders and present an opinion as to whether 
it is as likely as not that the veteran's current knee 
diagnosis or diagnoses had their onset during his period of 
active duty.  This is to ensure that his well-grounded claim 
of service connection for a bilateral knee disability is 
appropriately developed, pursuant to VA's duty to assist (See 
38 U.S.C.A. § 5107(a) (West 1991)).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who provided recent treatment of the 
veteran for the disability of his knees 
and back.  After securing the necessary 
releases, the RO should obtain these 
records.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
physician should review the claims files 
prior to conducting the examination, and 
all indicated tests and studies should 
be provided.  A diagnosis or diagnoses 
should be given for each knee.  The 
examiner should present an opinion, 
based on his/her review of the veteran's 
medical history, as to whether it is as 
likely as not that the disability 
affecting either one knee or both knees 
had its onset during active duty.  If 
the examiner agrees or disagrees with 
any conflicting evidence of record, it 
would be helpful if the reasons are 
stated.  

If the examiner finds that it is at 
least as likely as not that any knee 
disability had its onset in service, an 
opinion should be provided as to the 
current diagnosis of all back 
disabilities and whether it is at least 
as likely as not that any back 
disability is proximately due to or the 
result of or is being aggravated by such 
knee disability.

3.  After completion of the above 
development, the RO should conduct a de 
novo review of the veteran's claim of 
entitlement to service connection for a 
bilateral knee disability on the basis 
of the evidence of record.  The RO 
should also address the issue of 
entitlement to service connection for a 
chronic back disability on a direct and 
presumptive basis. 

4.  If the veteran fails to appear for 
any examination, a copy of the letter 
notifying him of the date and place of 
the examination at his address of record 
should be included in the claims folder.  
If either of the above claims are 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
on the matter the Board has remanded to the regional office 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  The veteran and his 
representative should then be afforded an opportunity to 
respond.

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	
	
	_______________________________
	Lawrence M. Sullivan	                      G. H. Shufelt
Member, Board of Veterans' Appeals	    Member, Board of Veterans' Appeals




______________________________
	Iris. S. Sherman
Member, Board of Veterans' Appeals







 

